As filed with the Securities and Exchange Commission on October 17, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 ETF Series Solutions (Exact name of registrant as specified in its charter) Delaware (see below) (State of incorporation or organization) (I.R.S. Employer Identification No.) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class of securities to be registered Name of each exchange on which each class is to be registered Vident International Equity Fund The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c) check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d) check the following box. ¨ Securities Act registration statement file number to which this form relates: 333-179562 Securities to be registered pursuant to Section 12(g) of the Act:None Item 1. Description of Registrant’s Securities to be Registered. Reference is made to Post-Effective Amendment No. 6 to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-179562 and 811-22668), as filed with the U.S. Securities and Exchange Commission (“SEC”) via EDGAR (Accession No. 894189-13-005122) on September 5, 2013, which is incorporated herein by reference. The Trust currently consists of two separate series.The Fund to which this filing relates and its respective IRS Employer Identification Number is as follows: Title of Each Class of Securities to beRegistered IRS Employer ID Number Vident International Equity Fund 46-3282591 Item 2. Exhibits A. Registrant’s Certificate of Trust dated February 9, 2012 is incorporated herein by reference to Exhibit (a)(i) to the Trust’s initial Registration Statement on Form N-1A (File Nos. 333-179562; 811-22668), as filed with the SEC on February 17, 2012 (Accession Number: 0000894189-12-000776) B. Registrant’s Agreement and Declaration of Trust dated February 17, 2012, is incorporated herein by reference to Exhibit (a)(ii) to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-179562; 811-22668), as filed with the SEC on February 17, 2012 via EDGAR (Accession No. 0000894189-12-000776) C. Registrant’s By-Laws dated February 17, 2012 are incorporated herein by reference to Exhibit (b) to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-179562; 811-22668), as filed with the SEC on February 17, 2012 via EDGAR (Accession No. 0000894189-12-000776). SIGNATURE Pursuant to the requirements of Section l2 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. ETF Series Solutions October 17, 2013 /s/ Michael A. Castino Principal Executive Officer
